DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In light of the amendment filed 23 June 2022, the Examiner has modified the prior art rejection under Liu to be an obviousness-type rejection and as entered a new grounds of rejection under §103 over Liu in view of Jang.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2019/0374670; hereinafter “Liu”).
In regard to claim 1, Liu discloses a refrigerator 20 comprising a main body including a storage compartment (storage cabinet 201), and a deodorizer (photocatalyst sterilization device 10) disposed inside the storage compartment, wherein the deodorizer comprises a housing 100 including an upper housing (first housing 110) and a lower housing (second housing 120) coupled to each other to form a flow path (see arrows in Figure 5), a suction port (air inlet 103) provided on a lower surface of the housing to draw air into the housing, a discharge port (air outlet 104) provided to discharge air, a fan assembly (fan 400) disposed on the flow path to move air along the flow path, a photocatalytic deodorizing filter (photocatalyst layer 200 made from non-woven fabric or porous substance; see [0028]) disposed at an inner side of the suction port, and a filter light source (light source assembly 300 comprising first light source assembly 310 and second light source assembly 320) configured to irradiate light to the photocatalytic deodorizing filter, wherein the flow path is configured to guide air from the suction port to the discharge port, and wherein the filter light source is disposed to face the photocatalytic deodorizing filter, and positioned so that air passes through the flow path between the filter light source and the photocatalytic deodorizing filter; and wherein the housing further comprises a suction grill formed in a grid shape on the suction port (air inlet 103 has a small and fine grid; see [0025]), and a lower surface of the photocatalytic deodorizing filter (photocatalyst layer 200) is spaced apart from an upper end of the suction grill by a predetermined gap (layer 200 and air inlet 103 are at fixed locations) so that air flows through he predetermined gap between the suction grill and the lower surface of the photocatalytic deodorizing filter.  See Figures 1-6 and [0017], [0028]-[0030], and [0038]-[0039].
Liu does not explicitly teach wherein the lower housing comprises a lower flow path portion as claimed as Liu teaches that the holder 118 is arranged on the first housing 110 and is used to mount the fan.  However, Liu further discloses that the fan 400 may be fixed in the second receiving chamber 102 in other manners which may be selected or changed by a person skill in the art.  Thus, it would have been with in the ambit of one of ordinary skill in the art to have provided the holder 118, which includes ribs as depicted in Figure 1, on an upper (i.e. interior) surface of the second housing 120 without creating any new or unexpected result. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  
In regard to claim 2, Liu discloses wherein the filter light source comprises a substrate formed in a rectangular plate shape and a plurality of light emitting diodes spaced apart on a lower surface of the substrate.  See [0029] and Figures 1 and 4.
In regard to claims 4-6, Liu discloses slots 117 for mounting the light source assembly 300.  The slots are viewed to include locking protrusions and a seating groove as the slot functions to hold the substrate of the LEDs.  See Figure 2 and [0020].
Liu is silent in regard to four light source supports as claimed.  However, it is viewed that the claimed four light source supports are functionally equivalent to the slots of Liu as both structures are for holding and supporting the light source within the housing.  Therefore, it would have been within the ambit of one of ordinary skill in the art to have modified the slots of Liu to have the claimed structure of the four light source supports without creating any new or unexpected results.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
In regard to claim 8, Liu discloses wherein the fan assembly is configured to discharge air in a direction inclined toward the discharge port.   See the outgoing angled airflow arrows in Figures 5-6.
In regard to claim 9, Liu discloses wherein the upper housing comprises a guide portion with an upward bend (the bend proximal numeral 1161 in Figure 2) and an upper flow path portion protruding from a lower surface of the upper housing (first side wall 111) and provided at opposite sides and a front of the guide portion (the flowpath in the first receiving chamber 101).  See  Figure 1 and [0019].
Claims 1, 2, 4-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Jang (KR 10-2014-0124659; IDS 8/25/2020; using the Examiner-provided English-language machine translation).
In regard to claims 1, 2, 4-6 and 8-9, Liu is applied in the same manner as above except for the limitation of “wherein the lower housing comprises a lower flow path portion provided in a rib form and protruding from an upper surface of the lower housing around the discharge port; and wherein the fan assembly is installed in the lower flow path portion” as recited in claim 1.
Jang discloses a refrigerator 1 which includes a deodorization device 100 having an upper (upper case 111) and lower housing (lower case 112) wherein the lower housing includes a lower flow path portion (ventilation fan installation unit 116) provided in a rib form and protruding from an upper surface of the lower housing around the discharge port (downward outlet 114a), and wherein the fan assembly (ventilation fan 140) is installed in the lower flow path.  See the 4th paragraph of page 6 of the machine translation and Figures 5 and 7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the fan installation unit of Jang for the holder of Liu without creating any new or unexpected results as the structures are functionally equivalent.
Response to Arguments
Applicant's arguments filed 23 June 2022 have been fully considered but they are not persuasive.
Applicant argues that Liu fails to disclose the amended feature of “the lower flow path portion protrudes from an upper surface of the lower housing and provided in front, rear, left and right of the discharge port.”  The Examiner has fully considered the argument but has not found it to be persuasive.  It is noted that the amended claims do not include the phrase “and provided in front, rear, left and right of the discharge port” in claim 1 nor in any of the dependent claims.  Liu teaches that the holder 118 is arranged on the first housing 110 and is used to mount the fan.  However, Liu further discloses that the fan 400 may be fixed in the second receiving chamber 102 in other manners which may be selected or changed by a person skill in the art.  Thus, it would have been with in the ambit of one of ordinary skill in the art to have provided the holder 118, which includes ribs as depicted in Figure 1, on an upper (i.e. interior) surface of the second housing 120 without creating any new or unexpected result. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  
Applicant argues that Liu fails to teach the feature that “the housing further comprises a suction grill formed on the suction port, and a lower surface of the photocatalytic deodorizing filter is spaced apart from an upper end of the suction grill by a predetermined gap so that air flows through the predetermined gap between the suction grill and the lower surface of the photocatalytic deodorizing filter.”  Applicant states that the photocatalyst layer 200 is located relatively far from the air inlet 103 in the device of Liu.  The Examiner has fully considered the argument but has not found it to be persuasive.  The broadest reasonable interpretation of the limitation would include the arrangement of the photocatalyst layer 200 and the air inlet 103 disclosed by Liu as the structures are fixed in place and, thus, maintain a predetermined gap between the structures.  The claimed limitation does not exclude additional structures being located within the gap.  Therefore, the rejection has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774